    Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 1 of 69 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

HUAWEI TECHNOLOGIES CO. LTD.,

                   Plaintiff,

      v.                                            CIVIL ACTION NO. 2:20-cv-00030

VERIZON COMMUNICATIONS, INC.,
VERIZON BUSINESS NETWORK                           JURY TRIAL DEMANDED
SERVICES, INC., VERIZON ENTERPRISE
SOLUTIONS, LLC, CELLCO
PARTNERSHIP D/B/A VERIZON
WIRELESS, INC., VERIZON DATA
SERVICES LLC, VERIZON BUSINESS
GLOBAL, LLC, AND VERIZON
SERVICES CORP.

                   Defendants.


                                 ORIGINAL COMPLAINT

           Plaintiff Huawei Technologies Co. Ltd. (“Huawei”) files this Original Complaint

  against Defendants Verizon Communications, Inc., Verizon Business Network Services,

  Inc., Verizon Enterprise Solutions LLC, Cellco Partnership d/b/a Verizon Wireless, Inc.,

  Verizon Data Services LLC, Verizon Business Global, LLC, and Verizon Services Corp.

  (collectively “Defendants” or “Verizon”) for patent infringement under 35 U.S.C. § 271.

  Plaintiff alleges, based on its own personal knowledge with respect to its own actions and

  based upon information and belief with respect to all others’ actions, as follows:

                                       THE PARTIES

           1.     Huawei Technologies Co. Ltd. is a Chinese corporation with its principal

  place of business at Bantian, Longgang District, Shenzhen, People’s Republic of China.

           2.     Defendant Verizon Communications, Inc. is a Delaware corporation with


                                               1
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 2 of 69 PageID #: 2



its principal place of business at 1095 Avenue of the Americas, New York, NY 10036.

Verizon Communications, Inc. has designated The Corporation Trust Company,

Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801 as its agent

for service of process.

       3.      Defendant Verizon Business Network Services, Inc. is a Delaware

corporation with its principal place of business at 22001 Loudoun County Parkway,

Ashburn, Virginia 20147. Verizon Business Network Services, Inc. has designated CT

Corporation System, 1999 Bryan St., Suite 900, Dallas, Texas 75201 as its agent for

service of process.

       4.      Defendant Verizon Enterprise Solutions LLC is a Delaware limited

liability company with its principal place of business at One Verizon Way, Basking

Ridge, New Jersey 07920. Verizon Enterprise Solutions LLC has designated The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801 as its agent for service of process.

       5.      Defendant Cellco Partnership d/b/a Verizon Wireless, Inc. is a General

Partnership with its principal place of business at One Verizon Way, Basking Ridge, New

Jersey 07920. Cellco Partnership d/b/a Verizon Wireless, Inc. has designated The

Corporation Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington,

Delaware 19801 as its agent for service of process.

       6.      Defendant Verizon Data Services LLC is a Delaware limited liability

company with its principal place of business at One East Telecom Parkway, B3E, Temple

Terrace, Florida 33637. Verizon Data Services LLC has designated CT Corporation

System, 1999 Bryan St., Suite 900, Dallas, Texas 75201 as its agent for service of



                                            2
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 3 of 69 PageID #: 3



process.

       7.      Defendant Verizon Business Global, LLC is a Delaware corporation with
its principal place of business at One Verizon Way, Basking Ridge, New Jersey. Verizon
Business Global, LLC may be served with process via its registered agent Corporation
Trust Company, Corporation Trust Company Center, 1209 Orange Street, Wilmington,
Delaware 19801.
       8.      Defendant Verizon Services Corp. is a Delaware corporation with its
principal place of business at 1717 Arch Street, 21st Floor, Philadelphia, PA 19103.
Verizon Services Corp. may be served with process via its registered agent CT
Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.
       9.       On information and belief, Verizon Business Network Services, Inc.,

Verizon Enterprise Solutions LLC, Cellco Partnership d/b/a Verizon Wireless, Inc.,

Verizon Data Services LLC, Verizon Business Global, LLC, and Verizon Services Inc.

are direct or indirect subsidiaries of Verizon Communications Inc. On information and

belief, Verizon Communications Inc. directs or controls the actions of these entities

including by inducing and contributing to the actions complained of herein.

                             JURISDICTION AND VENUE

       10.     This action includes a claim of patent infringement arising under the

patent laws of the United States, 35 U.S.C. §§ 1 et seq. This Court has jurisdiction over

this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       11.     This Court has personal jurisdiction over Defendants. Defendants conduct

business and have committed acts of patent infringement and have induced acts of patent

infringement by others in this district and have contributed to patent infringement by

others in this district, the State of Texas, and elsewhere in the United States.

       12.     Venue is proper in this district pursuant to 28 U.S.C. § 1400(b) because,

                                              3
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 4 of 69 PageID #: 4



defendants have committed acts of infringement and have regular and established places

of business in this judicial district.

                                   ASSERTED PATENTS

        13.     On September 18, 2012, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 8,270,433 (“the ’433 patent”), entitled “Sending

Method, Receiving and Processing Method and Apparatus for Adapting Payload

Bandwidth for Data Transmission.” A copy of the ’433 patent is attached as Exhibit A.

        14.     On April 21, 2015, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,014,151 (“the ’151 patent”), entitled “Method and

Apparatus for Transmitting Low-Rate Traffic Signal in Optical Transport Network.” A

copy of the ’151 patent is attached as Exhibit B.

        15.     On March 26, 2013, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 8,406,236 (“the ’236 patent”), entitled “Method and

Apparatus for Transporting Client Signal in Optical Transport Network.” A copy of

the ’236 patent is attached as Exhibit C.

        16.     On September 2, 2014, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 8,824,505 (“the ’505 patent”), entitled “Method

and Apparatus for Transporting Client Signals in an Optical Transport Network.” A copy

of the ’505 patent is attached as Exhibit D.

        17.     On April 12, 2016, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,312,982 (“the ’982 patent”), entitled “Method and

Apparatus for Mapping and De-Mapping in an Optical Transport Network.” A copy of

the ’982 patent is attached as Exhibit E.



                                               4
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 5 of 69 PageID #: 5



                              FACTUAL ALLEGATIONS

         18.   By way of background, Huawei was founded in 1987 and has become a

global leader of information and communication technology. Huawei’s telecom network

equipment, IT products and solutions, and smart devices, such as telepresence products,

transport and core network equipment, fixed and radio access products, and fiber

infrastructure products, are deployed and used in 170 countries and regions and serve

more than three billion people around the world. Indeed, together with telecom carriers,

Huawei has built over 1,500 networks. In fiscal year 2019, Huawei was recognized as a

world technology leader with over $100 billion in sales, ranking in the top 61 of the

Global Fortune 500 in 2019.

         19.   Huawei has heavily invested in research and development (“R&D”),

routinely spending over 10% of its annual revenue on innovation. In 2018 alone, Huawei

invested over $14 billion in research and development. About 45% of Huawei’s global

workforce – over 80,000 employees in 2018 – work in R&D. And, in the past decade

through 2018, Huawei has invested near $73 billion in research and development.

         20.   Huawei’s dedication to R&D in the telecommunications industry over the

past three decades has been a major contributor to telecommunication advances from the

Wired Communication Age, into the Wireless Age, and developing from 2G to 3G to 4G

to 5G.

         21.   Similarly, Huawei has dedicated significant R&D resources in the optical
networking field for over 20 years. As a result, Huawei has developed an end-to-end
wavelength division multiplexing (“WDM”) and OTN intelligent optical transport
solution that is applicable to the backbone core layer, metro core layer, metro aggregation
layer, and metro edge access layer along with Data Center Interconnect (DCI) scenarios.


                                             5
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 6 of 69 PageID #: 6



Huawei’s WDM / OTN solution allows carriers to provide a variety of services and can
support 200G–600G ultra-high rates, 200G 5000 km ultra-long transmission, new Super
C-band spectrum, OXC/ROADM all-optical grooming, single-subrack 64T (over 100T in
clusters) ultra-large electrical cross-connect capacity. In 2018, Huawei introduced the
industry's first ultra-large-capacity all-optical cross-connect architecture, which enables
networks to carry 10 times as much data as with the traditional electric cross-connect
architecture. The all-optical cross-connect architecture also uses 10 times less energy,
meaning a 100-fold improvement in overall energy efficiency. Huawei has maintained
the largest market share in the WDM domain and in 100G+ high-speed networks for a
number of years and was the first in the world to deploy a 600G commercial network.
Huawei has also contributed as a key leader in the standardization of wavelength
switched optical network (“WSON”) and automatically switched optical network
(“ASON”) technologies.
       22.     Indeed, R&D has been at the core of Huawei’s business. Huawei started

its business reselling third-party telecommunication products, but shortly thereafter

Huawei chose to shift its focus by expanding its own R&D and developing its own

products. As a result, Huawei has been identified as one of the top 5 companies in the

world for R&D as reported in The 2019 EU Industrial R&D Investment Scoreboard.

       23.     Specifically, Huawei has been recognized for its innovation and

achievements in the optical network industry, as a result of Huawei’s substantial R&D

investments, including for example in the past three years:

                              in 2017, winning the Best New Cloud-Optical Solution

               award at the SDN NFV World Congress;

                              in 2018, winning the Best Single-Channel Programmable

               400G Product Award at the 20th Next Generation Optical Networking


                                              6
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 7 of 69 PageID #: 7



                (“NGON”), and in 2019, winning the Best All Rounder Award for

                Huawei’s Optical Networking 2.0 (“ON2.0”) solution;

                              in 2019, winning three “Outstanding Innovation” optical

                network awards at the Optical Fiber Communication Conference and

                Exhibition for its 600G, Optical Cross Connection, and Optical

                Intelligence solutions.

       24.      During the past 20 years, Huawei has driven the information and

communications technology industry forward through collaborations on

commercialization, innovation, and standardization. Huawei actively contributes to

network-related standards through its participation in worldwide Standard Setting

Organizations (“SSOs”), such as ETSI/3GPP, IETF, ITU-T, OIF, IEEE, GSMA, CCSA,

IMTC, SIP Forum, MSF, NGMN, OMA, 3GPP2, and oneM2M.

       25.      By the end of 2018, Huawei was engaged in over 400 SSOs, industry

alliances, and open source communities. In 2018 alone, Huawei submitted more than

5,000 proposals, bringing its total number of submissions to nearly 60,000. See

(Huawei’s 2018 Annual Report at 59). In addition, Huawei has obtained more than 400

key positions, such as chairs, rapporteurs, and editors, in these network technology

related SSOs.

       26.      As a result of its investments in innovation and contributions to the

industry, Huawei and its affiliates have developed a substantial patent portfolio of over

85,000 issued patents worldwide, including around 40,000 granted patents in US and

Europe.

       27.      In particular, since 2005, Huawei has participated in and submitted



                                              7
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 8 of 69 PageID #: 8



contributions to the standardization process for the Telecommunication Standardization

Sector of the International Telecommunications Union (“ITU-T”), including the ITU-T’s

G.709: Interfaces for the optical transport network standard (“G.709” or “the G.709

Standard”). See Ex. F (ITU-T G.709/Y.1331 (06/2016)). The G.709 Standard relates to

optical transport networks. More specifically, “[R]ecommendation ITU-T G.709/Y.1331

defines the requirements for the optical transport network (OTN) interface signals of the

optical transport network, in terms of:

               – OTN hierarchy

               – functionality of the overhead in support of multi-wavelength optical

               networks

               – frame structures

               – bit rates

               – formats for mapping client signals.”

       See (G.709 Standard) at page i.

       28.     As part of its standardization efforts, Huawei made a number of

contributions to the G.709 standardization process that were adopted by ITU-T and

became part of the G.709 Standard.

       29.     Some of Huawei’s contributions that were adopted in the G.709 Standard

were Huawei inventions, described in patents and/or patent applications.

       30.     Consistent with the ITU-T’s Common Patent Policy, Huawei declared that

it was willing to negotiate licenses on a nondiscriminatory basis on reasonable terms and

conditions for its granted patents and/or pending applications, the use of which would be

required to implement the G.709 Standard.



                                            8
  Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 9 of 69 PageID #: 9



       31.     The Asserted Patents are required to implement the G.709 Standard.

       32.     Verizon has committed and continues to commit acts of infringement
under 35 U.S.C. § 271. Verizon has made, used, sold, offered to sell and/or imported into
the United States systems and/or devices that comply with the G.709 Standard in
connection with Verizon’s optical transport network systems, including systems relying
on or using Verizon’s various types of networks such as optical backbone network, metro
fiber-optic network, mobile backhaul network, packet-optical network, and/or devices
involved in providing services such as Wavelength Services, FiOS, IntelliLight Optical
Transport Service, Metro Wavelength Services, Optical Wave Service, U.S. Wavelength
Service, Metro Private Line Optical Wave Service, Ethernet Private Line Service, and
Dedicated Internet Services. (collectively as to the optical transport network systems and
the devices they employ, “Accused G.709 Instrumentalities”). As a result, Verizon has
infringed Huawei’s patents that are required to implement the G.709 Standard.
       33.     Optical network transport technology, including the technology of the
patents-in-suit, has become a key component in meeting the modern demand for high
speed, reliable communication over various type of networks (e.g., long-haul networks).
Verizon uses this technology to transmit massive amounts of data in a stable and safe
way from numerous base stations or access points to remote destinations. Thus, the
technology is important to the core of Verizon’s business—enabling individuals and
businesses to place calls, access the Internet, and transport data safely, reliably, and
quickly.
       34.     Upon information and belief, Verizon has also sold or provided and

continues to sell or provide the Accused G.709 Instrumentalities, directly and/or

indirectly, to third parties, including but not limited to customers (e.g., Metro Network

customers, mobile backhaul customers, Optical Networking customers, Private Line

customers, FiOS customers, Wavelength Services customers), users, distributors, and/or


                                              9
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 10 of 69 PageID #: 10



resellers (collectively, “downstream parties”).

          35.   Upon information and belief, the downstream parties directly infringe one

or more claims of the Asserted Patents by making, using, offering to sell, selling (directly

or through intermediaries), importing, and/or supplying Accused G.709 Instrumentalities

in this District and elsewhere in the United States.

          36.   Verizon has induced and/or contributed to the infringement of the

downstream parties by advertising, encouraging, installing devices for, providing support

for, and/or operating the Accused G.709 Instrumentalities.

          37.   Prior to filing this lawsuit, Huawei took specific steps to protect its

intellectual property in light of Verizon’s infringement.

          38.   In particular, on February 7, 2019, Huawei contacted Verizon to discuss
Verizon’s need for a license to Huawei’s patents. Huawei specifically identified patents
from its portfolio and specific services offered by Verizon that infringed Huawei’s patents,
including those at issue in this case.
          39.   On March 28, 2019, Huawei representatives from China met in person with
Verizon representatives to discuss Verizon’s need for a license to Huawei’s patents.
Huawei further explained its intellectual property rights and also identified additional
patents from its portfolio and services offered by Verizon that require a license to Huawei’s
patents.
          40.   On March 29, 2019, Huawei provided a number of claim charts to Verizon
with even more detailed information regarding Verizon’s infringement. Those claim charts
included the ’433 Patent, the ’151 Patent, the ‘236 Patent, the ‘505 Patent and the ’982
Patent.
          41.   Thus, to the extent Verizon was not already aware of Huawei’s intellectual
property rights, Verizon has been aware of the ’433, ’151, ‘236, ‘505 and’982 Patents, and
Huawei’s infringement allegations related to those patents, at least as early as March 29,

                                              10
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 11 of 69 PageID #: 11



2019.
        42.    On June 4th and 5th, 2019, Huawei representatives from China again met in-
person with representatives from Verizon in New York and discussed claim charts selected
by Verizon concerning a variety of technologies.
        43.    On June 18, 2019, Huawei representatives spoke with Verizon
representatives via telephone. Verizon committed to identifying issues and concerns
regarding the claim charts discussed during the June 4th and 5th meeting. Huawei agreed
to travel for yet another in-person meeting in New York, and Verizon advised it would
identify more Huawei claim charts to be discussed at their next meeting.
        44.    On July 30-31, 2019, and September 3-4, 2019, and November 21-22, 2019,
Huawei representatives from China met in-person with representatives from Verizon in
New York and discussed the additional claim charts. Those claim charts included the ’151
Patent discussed on November 21.
        45.    On January 21, 2020, Huawei representatives from China met in-person
with representatives from Verizon in New York again, but there was no substantial
progress and thus no licensing agreement was reached.
        46.    Throughout this year-long process, Huawei has offered to license its
patents that are required to implement the G.709 Standard (including the Asserted
Patents) to Verizon on terms that comply with its ITU-T Patent Statement and Licensing
Declaration. Despite Huawei’s good faith efforts to resolve this matter, Verizon has not
entered into a license with respect to Huawei’s patent portfolio including the Asserted
Patents. Thus, Huawei doesn’t see any hope of making substantial progress via
negotiation, and it must now seek relief from the Court for Verizon’s infringing conduct.
        47.    In light of Verizon’s knowledge and the history between the parties,

Verizon’s infringement of the Asserted Patents is willful. Verizon continues to commit

acts of infringement despite a high likelihood that its actions constitute infringement, and

Verizon knew or should have known that its actions constituted an unjustifiably high risk

                                             11
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 12 of 69 PageID #: 12



of infringement.

       48.      In accordance with 35 U.S.C. § 287, Verizon has had actual notice and

knowledge of all of the Patents-in-Suit and its infringement no later than the filing of this

Complaint and/or the date this Complaint was served upon Verizon. Moreover, Verizon

had actual notice of all the Patents-in-Suit and its infringement as early as March 2019,

when Huawei provided Verizon with claim charts mapped to the G.709 Standard,

including charts for all of the Patents-in-Suit. On information and belief, Verizon

continues without license to make, use, import/export into/from, market, offer for sale,

and/or sell in the United States products that infringe the Patents-in-Suit.

       49.      In the interest of providing detailed averments of infringement, Huawei

has identified below at least one claim per patent to demonstrate infringement. However,

the selection of claims should not be considered limiting, and additional claims of the

Patents-in-Suit (including method, system, and apparatus claims) that are infringed by

Verizon will be disclosed in compliance with the Court’s rules related to infringement

contentions.

                COUNT ONE: INFRINGEMENT OF THE ’433 PATENT

       50.      Huawei incorporates by reference the preceding paragraphs as if fully set

forth herein.

       51.      U.S. Patent No. 8,270,433 (“the ’433 patent”), entitled “Sending Method,

Receiving and Processing Method and Apparatus for Adapting Payload Bandwidth for

Data Transmission,” was legally and duly issued on September 18, 2012, naming

Zhangzhen Jiang as the inventor. See (the ’433 patent).

       52.      The ’433 patent is valid and enforceable. See generally (the ’433 patent).



                                             12
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 13 of 69 PageID #: 13



        53.     The ’433 patent is directed to patentable subject matter. See generally

(the ’433 patent); (the G.709 Standard).

        54.     Huawei owns all rights, title, and interest in the ’433 patent, and holds all

substantial rights pertinent to this suit, including the right to sue and recover for all past,

current, and future infringement.

        55.     Verizon has and continues to directly infringe and/or indirectly infringe by

inducement and/or contributory infringement, literally and/or under the doctrine of

equivalents, the ’433 patent under 35 U.S.C. § 271.

        56.     Verizon directly infringes the ’433 patent because it has made, used, sold,

offered to sell and/or imported the Accused G.709 Instrumentalities in the United States.

        57.     The Accused G.709 Instrumentalities comply with the G.709 Standard.

        58.     The ’433 patent is required to implement the G.709 Standard.

        59.     The Accused G.709 Instrumentalities infringe one or more claims of

the ’433 patent, including, for example, claim 1 of the ’433 patent.

        60.     Claim 1 of the ’433 patent recites:

                1. A sending method for adapting a payload bandwidth for data

                transmission, comprising:

                        acquiring N 66B coding blocks each of which contains 64B,
                        wherein the N 66B coding blocks are obtained through a 64B/66B
                        encoding scheme, N is an integer and 5≦N≦8;

                        encoding the acquired N 66B coding blocks into a (64*N+1)B
                        coding block; and

                        sending the (64*N+1)B coding block obtained by encoding;

                        wherein encoding the acquired N 66B coding blocks into the
                        (64*N+1)B coding block comprises:



                                               13
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 14 of 69 PageID #: 14



                      decoding the N 66B coding blocks to obtain data blocks containing
                      data only and different types of control blocks each of which
                      contains at least one control characters;

                      placing the control blocks into a control block buffer as a control
                      block group, setting a first identifier to identify the control block
                      group, setting a second identifier to identify a last control block in
                      the control block group, and placing the data blocks, as a data
                      block group, into a data block buffer;

                      setting a third identifier by using four bits of each control block to
                      identify a block type of each of the control blocks; and

                      setting a fourth identifier by using a space smaller than or equal to
                      three bits of each control block to identify positions of each of the
                      control blocks in the N 66B coding blocks.

       61.     To the extent the preamble is considered a limitation, the Accused G.709

Instrumentalities meet the preamble of claim 1 of the ’433 patent that recites “A sending

method for adapting a payload bandwidth for data transmission, comprising.” See, e.g.,:

       17.7.4.1       40GBASE-R multi-lane processing and transcoding
       The 40GBASE-R client signal (64B/66B encoded, nominal aggregate bit-
       rate of 41 250 000 kbit/s, ±100 ppm) is recovered using the process
       described in Annex E for parallel 64B/66B interfaces. The lane(s) of the
       physical interface are bit-disinterleaved, if necessary, into four streams of
       10 312 500 kbit/s. 66B block lock and lane alignment marker lock are
       acquired on each PCS lane, allowing the 66B blocks to be de-skewed and
       reordered.

       The resulting sequence is descrambled and transcoded according to the
       process described in Annex B into 513B code blocks. Each pair of two 513B
       code blocks is combined according to the process described in Annex F into
       a 1027B block, resulting in a bit stream of 1027/1024×40 000 000
       kbit/s±100 ppm (40,117,187.500 kbit/s±100 ppm). This process is referred
       to as "timing transparent transcoding (TTT)", mapping a bit stream which
       is 1027/1056 times the bit-rate of the aggregate Ethernet signal.

(G.709 Standard) at section 17.7.

       17.8.2 Mapping an FC-1200 signal into OPU2e
       The nominal line rate for FC-1200 is 10 518 750 kbit/s ± 100 ppm, and must
       therefore be compressed to a suitable rate to fit into an OPU2e.


                                            14
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 15 of 69 PageID #: 15



       The adaptation of the 64B/66B encoded FC-1200 client is done by
       transcoding a group of eight 66B blocks into one 513B block (as described
       in Annex B), assembling eight 513B blocks into one 516-octet superblock
       and encapsulating seventeen 516-octet superblocks into an 8800 octet GFP
       frame as illustrated in Figure 17-17. The GFP frame consists of 2200 rows
       with 32 bits per row. The first row contains the GFP core header, the second
       row the GFP payload header.

(G.709 Standard) at section 17.8.

       Annex B

       Adapting 64B/66B encoded clients via transcoding into 513B code
       blocks
       (This annex forms an integral part of this Recommendation.)

(G.709 Standard) at Annex B.

       62.    The Accused G.709 Instrumentalities meet the first element of claim 1 of

the ’433 patent that recites “acquiring N 66B coding blocks each of which contains 64B,

wherein the N 66B coding blocks are obtained through a 64B/66B encoding scheme, N is

an integer and 5≦N≦8.” See, e.g.,:

       B.3    Transcoding from 66B blocks to 513B blocks
       The transcoding process at the encoder operates on an input sequence of
       66B code blocks.

       66B control blocks (after descrambling) follow the format shown in Figure
       B.2.
       A group of eight 66B blocks is encoded into a single 513B block. The
       format is illustrated in Figure B.3.




                                           15
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 16 of 69 PageID #: 16




                            Figure B.2 – 66B Block coding

(G.709 Standard) Annex B.

       17.7.4.1       40GBASE-R multi-lane processing and transcoding
       The 40GBASE-R client signal (64B/66B encoded, nominal aggregate bit-
       rate of 41 250 000 kbit/s, ± 100 ppm) is recovered using the process
       described in Annex E for parallel 64B/66B interfaces. The lane(s) of the
       physical interface are bit-disinterleaved, if necessary, into four streams of
       10 312 500 kbit/s. 66B block lock and lane alignment marker lock are
       acquired on each PCS lane, allowing the 66B blocks to be de-skewed and
       reordered.

(G.709 Standard) section 17.7.

       17.8.2 Mapping an FC-1200 signal into OPU2e
       The nominal line rate for FC-1200 is 10 518 750 kbit/s ± 100 ppm, and must
       therefore be compressed to a suitable rate to fit into an OPU2e.

       The adaptation of the 64B/66B encoded FC-1200 client is done by
       transcoding a group of eight 66B blocks into one 513B block (as described
       in Annex B), assembling eight 513B blocks into one 516-octet superblock
       and encapsulating seventeen 516-octet superblocks into an 8800 octet GFP
       frame as illustrated in Figure 17-17. The GFP frame consists of 2200 rows
       with 32 bits per row. The first row contains the GFP core header, the second
       row the GFP payload header.

(G.709 Standard) at section 17.8.

       63.    The Accused G.709 Instrumentalities meet the next element of claim 1 of
the ’433 patent that recites “encoding the acquired N 66B coding blocks into a


                                            16
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 17 of 69 PageID #: 17
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 18 of 69 PageID #: 18
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 19 of 69 PageID #: 19
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 20 of 69 PageID #: 20




       Each of the 66B blocks is encoded into a row of the 8-byte by 8-row
       structure. Any 66B control blocks (CBi) are placed into the uppermost rows
       of the structure in the order received, while any all-data 66B blocks (DBi)
       are placed into the lowermost rows of the structure in the order received.

       The flag bit "F" is 1 if the 513B structure contains at least one 66B control
       block, and 0 if the 513B structure contains eight all-data 66B blocks.
       Because the 66B control blocks are placed into the uppermost rows of the
       513B block, if the flag bit "F" is 1, then the first row will contain a mapping
       of a 66B control block.

(G.709 Standard) Annex B.

       66.     The Accused G.709 Instrumentalities meet the next element of claim 1 of
the ’433 patent that recites “setting a second identifier to identify a last control block in
the control block group, and placing the data blocks, as a data block group, into a data
block buffer; setting a third identifier by using four bits of each control block to identify a
block type of each of the control blocks; and setting a fourth identifier by using a space
smaller than or equal to three bits of each control block to identify positions of each of
the control blocks in the N 66B coding blocks.” See, e.g.,:

       B.3     Transcoding from 66B blocks to 513B blocks

       A 66B control block is encoded into a row of the structure shown in Figure
       B.3 as follows: The sync header of "10" is removed. The byte representing
       the block type field (see Figure B.2) is replaced by the structure shown in
       Figure B.4:


          FC                POS                           CB TYPE

       Figure B.4 – 513B block’s control block header
       The byte indicating the control block type (one of 15 legal values) is
       translated into a 4-bit code according to the rightmost column of Figure B.2.
       The 3-bit POS field is used to encode the position in which this control
       block was received in the sequence of eight 66B blocks. The flag
       continuation bit "FC" will be set to a 0 if this is the final 66B control block
       or PCS lane alignment marker encoded in this 513B block, or to a 1 if one
       or more 66B control blocks or PCS lane alignment markers follow this one.

                                              20
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 21 of 69 PageID #: 21
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 22 of 69 PageID #: 22



parties.

           70.   Verizon took the above actions intending to cause infringing acts by these

third parties.

           71.   Verizon has been on notice of the ’433 patent since at least March 2019,

and in any event, by no later than the filing and/or service of this Complaint.

           72.   If Verizon did not know that the actions it encouraged constituted

infringement of the ’433 patent, Verizon nevertheless subjectively believed there was a

high probability that others would infringe the ’433 patent but took deliberate steps to

avoid confirming that it was actively inducing infringement by others.

           73.   Verizon indirectly infringes the ’433 patent because it has contributed to

the infringement by third parties, including the downstream parties, who were able, with

Verizon’s contributions, make, use, sell, offer to sell and/or import the Accused G.709

Instrumentalities in the United States.

           74.   Verizon contributed to these third parties’ direct infringement by

providing access to the use of the Accused G.709 Instrumentalities, including via

hardware or software components for using, operating, and/or interacting with the

Accused G.709 Instrumentalities. The software components include, for example, portals

or dashboards for configuring a network making use of the Accused G.709

Instrumentalities, or applications to operate the Accused G.709 Instrumentalities. The

hardware components include, for example, networking devices or appliances.

           75.   Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’433 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for



                                              22
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 23 of 69 PageID #: 23



example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities via the software components.

       76.       Verizon took the above actions knowing that these software components

were especially made or adapted for use in the infringing Accused G.709

Instrumentalities. Verizon knew that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       77.       Alternatively, Verizon subjectively believed there was a high probability

that these components were especially made or especially adapted for use in infringing

the ’433 patent and that these components are not a staple article or commodity of

commerce suitable for substantial non-infringing use but took deliberate steps to avoid

confirming the same.

       78.       Huawei has been damaged and continues to be damaged by Verizon’s

infringement of the ’433 patent.

                COUNT TWO: INFRINGEMENT OF THE ’151 PATENT

       79.       Huawei incorporates by reference the preceding paragraphs as if fully set

forth herein.

       80.       U.S. Patent No. 9,014,151 (“the ’151 patent”), entitled “Method and

Apparatus for Transmitting Low-Rate Traffic Signal in Optical Transport Network,” was

issued on April 21, 2015, naming Shimin Zou as inventor. See (the ’151 patent).

       81.       The ’151 patent is valid and enforceable. See generally (the ’151 patent).

       82.       The ’151 patent is directed to patentable subject matter. See generally

(the ’151 patent); (the G.709 Standard).

       83.       Huawei owns all rights, title, and interest in the ’151 patent, and holds all



                                               23
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 24 of 69 PageID #: 24



substantial rights pertinent to this suit, including the right to sue and recover for all past,

current, and future infringement.

        84.     Verizon has and continues to directly infringe and/or indirectly infringe by

inducement and/or contributory infringement, literally and/or under the doctrine of

equivalents, the ’151 patent under 35 U.S.C. § 271.

        85.     Verizon directly infringes the ’151 patent because it has made, used, sold,

offered to sell and/or imported the Accused G.709 Instrumentalities in the United States.

        86.     The Accused G.709 Instrumentalities comply with the G.709 Standard.

        87.     The ’151 patent is required to implement the G.709 Standard.

        88.     The Accused G.709 Instrumentalities infringe one or more claims of

the ’151 patent, including, for example, claim 1 of the ’151 patent.

        89.     Claim 1 of the ’151 patent recites:

                1. A method for transmitting a low-rate traffic signal in an Optical
                Transport Network (OTN), comprising:

                        mapping a single low-rate traffic signal, for transmission on the
                        OTN, to a single low-rate traffic Optical channel Payload Unit
                        (OPU), wherein the single low-rate traffic OPU includes a payload
                        that has a size of 4×3,808 bytes and a bit rate of 1,238,954.31
                        Kbps±20 ppm, the single low-rate traffic signal is a Gigabit
                        Ethernet (GE) signal or a Fiber Connection (FC) signal with a rate
                        of 1.06 Gbit/s, and the mapping the single low-rate traffic signal to
                        the single low-rate traffic OPU is performed using a General
                        Framing Procedure (GFP) or other adaptation protocols;

                        generating one or more overhead bytes for end to end managing
                        the single low-rate traffic signal and filling the overhead bytes in
                        an overhead section of a low-rate traffic Optical Channel Data Unit
                        (ODU), wherein the low-rate traffic ODU contains the single low-
                        rate traffic OPU and the overhead section of the low-rate traffic
                        ODU, and the low-rate traffic ODU has a size of 4×3,824 bytes
                        with a bit rate of 1,244,160 Kbps ±20 ppm;




                                               24
       Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 25 of 69 PageID #: 25



                               multiplexing at least the one low-rate traffic ODU to an ODUk
                               with a rate rank of the OTN; and

                               transmitting the ODUk via the OTN.

             90.        To the extent the preamble is considered a limitation, the Accused G.709

      Instrumentalities meet the preamble of claim 1 of the ’151 patent that recites “A method

      for transmitting a low-rate traffic signal in an Optical Transport Network (OTN),

      comprising.” See, e.g.,:

      Interfaces for the optical transport network
       (G.709 Standard) at cover page.


             17.7.1 Mapping a sub-1.238 Gbit/s CBR client signal into OPU0
             …

               Table 17-4 – m, n and CnD for sub-1.238G clients into OPU0


                                Nominal          Bit rate
      Client signal             bit rate        tolerance         m            n              CnD
                                (kbit/s)          (ppm)
Transcoded                      15/16            100            8             8              No
1000BASE-X                     1 250 000
(see clause 17.7.1.1)
STM-1                           155 520            20            8             1             Yes
STM-4                           622 080            20            8             1             Yes
FC-100                         1 062 500          100            8             8              No
SBCON/ESCON                     200 000           200            8             8              No
DVB-ASI                         270 000           100            8             8              No
SDI                             270 000           2.8            8           TBD            TBD

      (G.709 Standard) at section 17.7.

             91.        The Accused G.709 Instrumentalities meet the first element of claim 1 of
      the ’151 patent that recites “mapping a single low-rate traffic signal, for transmission on
      the OTN, to a single low-rate traffic Optical channel Payload Unit (OPU).” See, e.g.,:
             17.7.1 Mapping a sub-1.238 Gbit/s CBR client signal into OPU0

                                                    25
       Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 26 of 69 PageID #: 26



             …

               Table 17-4 – m, n and CnD for sub-1.238G clients into OPU0


                                Nominal           Bit rate
      Client signal             bit rate         tolerance         m           n             CnD
                                (kbit/s)           (ppm)
Transcoded                      15/16               100          8           8             No
1000BASE-X                     1 250 000
(see clause 17.7.1.1)
STM-1                           155 520              20           8           1             Yes
STM-4                           622 080              20           8           1             Yes
FC-100                         1 062 500             100          8           8             No
SBCON/ESCON                     200 000              200          8           8             No
DVB-ASI                         270 000              100          8           8             No
SDI                             270 000              2.8          8         TBD             TBD

      (G.709 Standard) at section 17.7.

             92.        The Accused G.709 Instrumentalities meet the next element of claim 1 of

      the ’151 patent that recites “wherein the single low-rate traffic OPU includes a payload

      that has a size of 4×3,808 bytes and a bit rate of 1,238,954.31 Kbps±20 ppm.” See, e.g.,:

             17.7.1 Mapping a sub-1.238 Gbit/s CBR client signal into OPU0

      The OPU0 payload for this mapping consists of 4  3808 bytes. The bytes in the OPU0
      payload area are numbered from 1 to 15232. The OPU0 payload byte numbering for
      GMP 1-byte (8-bit) blocks is illustrated in Figure 17-11. In row 1 of the OPU0 frame the
      first byte will be labelled 1, the next byte will be labelled 2, etc.

      (G.709 Standard) at section 17.7.


                                  Table 7-3  OPU types and bit rates
          OPU type                  OPU payload nominal bit rate       OPU payload bit-rate tolerance
OPU0                              238/239 × 1 244 160 kbit/s
OPU1                              2 488 320 kbit/s
                                                                                   20 ppm
OPU2                              238/237 × 9 953 280 kbit/s
OPU3                              238/236 × 39 813 120 kbit/s

                                                      26
     Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 27 of 69 PageID #: 27




                                  Table 7-3  OPU types and bit rates
         OPU type                    OPU payload nominal bit rate           OPU payload bit-rate tolerance
OPU4                              238/227 × 99 532 800 kbit/s
OPUCn                             n × 238/226 × 99 532 800 kbit/s
OPU2e                             238/237 × 10 312 500 kbit/s                              100 ppm
OPUflex for CBR                   client signal bit rate                    client signal bit-rate tolerance,
client signals                                                              with a maximum of 100 ppm
OPUflex for GFP-F mapped          238/239 × ODUflex signal rate                            100 ppm
client signals
OPUflex for IMP mapped            s × 5 156 250 kbit/s                                     100 ppm
client signals                    s = 2, 8, n × 5 with n ≥ 1 (Note 2)
OPUflex for FlexE-aware           103 125 000 × 240/239 × n/20 kbit/s                      ± 100 ppm
client signals                    (n = n1 + n2 + .. + np)
NOTE 1 – The nominal OPU payload rates are approximately: 1 238 954.310 kbit/s (OPU0 Payload),
2 488 320.000 kbit/s (OPU1 Payload), 9 995 276.962 kbit/s (OPU2 Payload), 40 150 519.322 kbit/s
(OPU3 Payload), 104 355 975.330 (OPU4 Payload), 10 356 012.658 kbit/s (OPU2e Payload),
n × 104 817 727.434 kbit/s (OPUCn Payload).
NOTE 2 – Refer to 12.2.6 for considerations on the values of "s".

    (G.709 Standard) at section 7.3.

            93.         The Accused G.709 Instrumentalities meet the next element of claim 1 of

    the ’151 patent that recites “the single low-rate traffic signal is a Gigabit Ethernet (GE)

    signal or a Fiber Connection (FC) signal with a rate of 1.06 Gbit/s.” See, e.g.,:

            17.7.1 Mapping a sub-1.238 Gbit/s CBR client signal into OPU0
            …

              Table 17-4 – m, n and CnD for sub-1.238G clients into OPU0


                                Nominal             Bit rate
     Client signal              bit rate           tolerance            m             n                CnD
                                (kbit/s)             (ppm)
Transcoded                      15/16               100               8              8               No
1000BASE-X                     1 250 000
(see clause 17.7.1.1)
STM-1                           155 520               20               8              1               Yes
STM-4                           622 080               20               8              1               Yes


                                                           27
       Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 28 of 69 PageID #: 28




                              Nominal            Bit rate
      Client signal           bit rate          tolerance         m             n               CnD
                              (kbit/s)            (ppm)
FC-100                       1 062 500            100            8             8               No
SBCON/ESCON                   200 000             200            8             8               No
DVB-ASI                       270 000             100            8             8               No
SDI                           270 000             2.8            8           TBD               TBD

      (G.709 Standard) at section 17.7.

             94.      The Accused G.709 Instrumentalities meet the next element of claim 1 of
      the ’151 patent that recites “and the mapping the single low-rate traffic signal to the
      single low-rate traffic OPU is performed using a General Framing Procedure (GFP) or
      other adaptation protocols.” See, e.g.:


             17.7.1.1        1000BASE-X transcoding


      The 1000BASE-X signal (8B/10B coded, nominal bit rate of 1 250 000 kbit/s and a bit-
      rate tolerance up to 100 ppm) is synchronously mapped into a 75-octet GFP-T frame
      stream with a bit rate of 15/16  1 250 000 kbit/s 100 ppm (approximately 1 171 875
      kbit/s 100 ppm). This process is referred to as "timing transparent transcoding (TTT)".
      The 15/16  1 250 000 kbit/s 100 ppm signal is then mapped into an OPU0 by means of
      the generic mapping procedure as specified in clause 17.7.1 and Annex D.
      For 1000BASE-X client mapping, 1-bit timing information (C1) is not needed, so OPU0
      JC4/JC5/JC6 OH value will be fixed to all-0s.
      The mapping of the 1000BASE-X signal into GFP-T is performed as specified in [ITU-
      T G.7041] with the following parameters:
      –        Each GFP-T frame contains one superblock
      –        The 65B_PAD character is not used
      –        GFP idle frames are not used
      –        The GFP frame pFCS is not used.

      (G.709 Standard) at section 17.7.

             95.      The Accused G.709 Instrumentalities meet the next element of claim 1 of

      the ’151 patent that recites “generating one or more overhead bytes for end to end

      managing the single low-rate traffic signal and filling the overhead bytes in an overhead


                                                    28
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 29 of 69 PageID #: 29



section of a low-rate traffic Optical Channel Data Unit (ODU).” See, e.g.,:

12.1   ODU frame structure
The ODU frame structure is shown in Figure 12-1. It is organized in an octet-based block
frame structure with four rows and 3824 columns.
The ODUk (k=0,1,2,2e,3,4,flex) frame structure contains one instance of the ODU frame
structure. The ODUCn frame structure contains n frame and multi-frame synchronous
instances of the ODU frame structures, numbered 1 to n (ODU #1 to ODU #n).




                          Figure 12-1  ODU frame structure

The two main areas of the ODU frame are:
–      ODU overhead area
–      OPU area.
Columns 1 to 14 of the ODU are dedicated to ODU overhead area.
NOTE – Columns 1 to 14 of row 1 are reserved for a frame alignment and OTU specific overhead.
Columns 15 to 3824 of the ODU are dedicated to OPU area.

(G.709 Standard) at section 12.1.

15.1.2 Optical data unit overhead (ODU OH)
ODU OH information is added to the ODU information payload to create an ODU. It
includes information for maintenance and operational functions to support ODU
connections. The ODU OH consists of portions dedicated to the end-to-end ODU path
and to six levels of tandem connection monitoring. The ODU path OH is terminated
where the ODU is assembled and disassembled. The TC OH is added and terminated at
the source and sink of the corresponding tandem connections, respectively. The specific
OH format and coding is defined in clauses 15.6 and 15.8.

(G.709 Standard) at section 15.1.

       96.     The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’151 patent that recites “wherein the low-rate traffic ODU contains the single low-rate

traffic OPU and the overhead section of the low-rate traffic ODU.” See, e.g.,:



                                             29
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 30 of 69 PageID #: 30



12.1 ODU frame structure
The ODU frame structure is shown in Figure 12-1. It is organized in an octet-based block
frame structure with four rows and 3824 columns.
The ODUk (k=0,1,2,2e,3,4,flex) frame structure contains one instance of the ODU frame
structure. The ODUCn frame structure contains n frame and multi-frame synchronous
instances of the ODU frame structures, numbered 1 to n (ODU #1 to ODU #n).




                          Figure 12-1  ODU frame structure

The two main areas of the ODU frame are:
–      ODU overhead area
–      OPU area.
Columns 1 to 14 of the ODU are dedicated to ODU overhead area.
NOTE – Columns 1 to 14 of row 1 are reserved for a frame alignment and OTU specific overhead.
Columns 15 to 3824 of the ODU are dedicated to OPU area.

(G.709 Standard) at section 12.1.
       97.     The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’151 patent that recites “and the low-rate traffic ODU has a size of 4×3,824 bytes

with a bit rate of 1,244,160 Kbps ±20 ppm.” See, e.g.,:

12.1 ODU frame structure
The ODU frame structure is shown in Figure 12-1. It is organized in an octet-based block
frame structure with four rows and 3824 columns.
The ODUk (k=0,1,2,2e,3,4,flex) frame structure contains one instance of the ODU frame
structure. The ODUCn frame structure contains n frame and multi-frame synchronous
instances of the ODU frame structures, numbered 1 to n (ODU #1 to ODU #n).




                                             30
    Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 31 of 69 PageID #: 31




                             Figure 12-1  ODU frame structure

   The two main areas of the ODU frame are:
   –      ODU overhead area
   –      OPU area.
   Columns 1 to 14 of the ODU are dedicated to ODU overhead area.
   NOTE – Columns 1 to 14 of row 1 are reserved for a frame alignment and OTU specific overhead.
   Columns 15 to 3824 of the ODU are dedicated to OPU area.
    (G.709 Standard) at section 12.1.


                             Table 7-2  ODU types and bit rates
        ODU type                     ODU nominal bit rate               ODU bit-rate tolerance
ODU0                         1 244 160 kbit/s
ODU1                         239/238 × 2 488 320 kbit/s
ODU2                         239/237 × 9 953 280 kbit/s
                                                                                20 ppm
ODU3                         239/236 × 39 813 120 kbit/s
ODU4                         239/227 × 99 532 800 kbit/s
ODUCn                        n × 239/226 × 99 532 800 kbit/s
ODU2e                        239/237 × 10 312 500 kbit/s                       100 ppm
ODUflex for CBR              239/238 × client signal bit rate
client signals                                                           100 ppm (Notes 2, 3)




                                                 31
     Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 32 of 69 PageID #: 32




         ODU type                       ODU nominal bit rate                 ODU bit-rate tolerance
ODUflex for GFP-F mapped        Configured bit rate (see Table 7-8)                  100 ppm
client signals
ODUflex for IMP mapped          s × 239/238 × 5 156 250 kbit/s                       100 ppm
client signals                  s = 2, 8, n × 5 with n ≥ 1 (Note 4)
ODUflex for FlexE-aware         103 125 000 × 240/238 × n/20 kbit/s                 ± 100 ppm
client signals                  (n = n1 + n2 + .. + np)
NOTE 1 – The nominal ODU rates are approximately: 2 498 775.126 kbit/s (ODU1),
10 037 273.924 kbit/s (ODU2), 40 319 218.983 kbit/s (ODU3), 104 794 445.815 kbit/s (ODU4), 10 399
525.316 kbit/s (ODU2e), n × 105 258 138.053 kbit/s (ODUCn).
NOTE 2 – The bit-rate tolerance for ODUflex(CBR) signals is specified as 100 ppm. This value may be
larger than the tolerance for the client signal itself (e.g., 20 ppm). For such case, the tolerance is
determined by the ODUflex(CBR) maintenance signals, which have a tolerance of 100 ppm.
NOTE 3 – For ODUflex(CBR) signals with nominal bit rates close to the maximum ODTUk.ts payload bit
rate and client rate tolerances less than 100 ppm (e.g., 10 ppm), the ODUflex(CBR) maintenance signal
bit rates may exceed the ODTUk.ts payload bit rate. For such cases either an additional tributary slot may
be used (i.e., ODTUk.(ts+1)), or the nominal bit rate of the ODUflex(CBR) signal may be artificially
reduced to a value of 100 ppm below the maximum ODUflex(CBR) signal bit rate.
NOTE 4 – Refer to clause 12.2.6 for considerations on the values of "s".


     (G.709 Standard) at section 7.3.
            98.     The Accused G.709 Instrumentalities meet the next element of claim 1 of

    the ’151 patent that recites “multiplexing at least the one low-rate traffic ODU to an

    ODUk with a rate rank of the OTN.” See, e.g.,:

            7.3 Bit rates and capacity

                                Table 7-1  OTU types and bit rates
        OTU type                     OTU nominal bit rate                    OTU bit-rate tolerance
OTU1                        255/238 × 2 488 320 kbit/s
OTU2                        255/237 × 9 953 280 kbit/s
OTU3                        255/236 × 39 813 120 kbit/s                             20 ppm
OTU4                        255/227 × 99 532 800 kbit/s
OTUCn                       n × 239/226 × 99 532 800 kbit/s




                                                    32
     Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 33 of 69 PageID #: 33



NOTE 1 – The nominal OTU rates are approximately: 2 666 057.143 kbit/s (OTU1), 10 709 225.316 kbit/s (OTU2),
43 018 413.559 kbit/s (OTU3), 111 809 973.568 kbit/s (OTU4) and n × 105 258 138.053 kbit/s (OTUCn).
NOTE 2 – OTU0, OTU2e and OTUflex are not specified in this Recommendation. ODU0 signals are to be
transported over ODU1, ODU2, ODU3, ODU4 or ODUCn signals, ODU2e signals are to be transported over ODU3,
ODU4 and ODUCn signals and ODUflex signals are transported over ODU2, ODU3, ODU4 and ODUCn signals.
NOTE 3 – The OTUk (k=1,2,3,4) signal bit rates include the FEC overhead area. The OTUCn signal bit rates do not
include a FEC overhead area.


     (G.709 Standard) at section 7.3.


    19 Mapping ODUj signals into the ODTU signal and the ODTU into the OPUk
        tributary slots
    This clause specifies the multiplexing of:
    –       ODU0 into OPU1, ODU1 into OPU2, ODU1 and ODU2 into OPU3 using
            client/server specific asynchronous mapping procedures (AMP);
    –       other ODUj into OPUk using a client agnostic generic mapping procedure (GMP).

     (G.709 Standard) at section 19.




                                                      33
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 34 of 69 PageID #: 34




               Figure 7-1 – OTN multiplexing and mapping structures


(G.709 Standard) at section 7.
       99.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’151 patent that recites “and transmitting the ODUk via the OTN.” See, e.g.,:

                                           34
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 35 of 69 PageID #: 35



        6.1     Basic signal structure
The basic structure is shown in Figures 6-1 and 6-2 and consists of a digital and an
optical structure.




                  Figure 6-1  Digital structure of the OTN interfaces




                 Figure 6-2  Optical structure of the OTN interfaces
(G.709 Standard) at section 6.1.
       100.    Verizon indirectly infringes the ’151 patent because it has induced third

parties, including the downstream parties, to make, use, sell, offer to sell and/or import

the Accused G.709 Instrumentalities in the United States.

       101.    Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’151 patent by having made, used, sold, offered to sell

                                             35
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 36 of 69 PageID #: 36



and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities.

           102.   Verizon induced these third parties’ direct infringement by advertising,

encouraging, installing devices for, providing support for, and/or operating the Accused

G.709 Instrumentalities for or on behalf of such third parties, including the downstream

parties.

           103.   Verizon took the above actions intending to cause infringing acts by these

third parties.

           104.   Verizon has been on notice of the ’151 patent since at least March 2019,

and in any event, by no later than the filing and/or service of this Complaint.

           105.   If Verizon did not know that the actions it encouraged constituted

infringement of the ’151 patent, Verizon nevertheless subjectively believed there was a

high probability that others would infringe the ’151 patent but took deliberate steps to

avoid confirming that it was actively inducing infringement by others.

           106.   Verizon indirectly infringes the ’151 patent because it has contributed to

the infringement by third parties, including the downstream parties, who were able, with

Verizon’s contributions, make, use, sell, offer to sell and/or import the Accused G.709

Instrumentalities in the United States.

           107.   Verizon contributed to these third parties’ direct infringement by

providing access to the use of the Accused G.709 Instrumentalities, including via

software or hardware components for using, operating, and/or interacting with the

Accused G.709 Instrumentalities. The software components include, for example, portals



                                               36
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 37 of 69 PageID #: 37



or dashboards for configuring a network making use of the Accused G.709

Instrumentalities, or applications to operate the Accused G.709 Instrumentalities. The

hardware components include, for example, networking devices or appliances.

       108.     Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’151 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities via the software components.

       109.     Verizon took the above actions knowing that these software components

were especially made or adapted for use in the infringing Accused G.709

Instrumentalities. Verizon knew that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       110.     Alternatively, Verizon subjectively believed there was a high probability

that these components were especially made or especially adapted for use in infringing

the ’151 patent and that these components are not a staple article or commodity of

commerce suitable for substantial non-infringing use but took deliberate steps to avoid

confirming the same.

       111.     Huawei has been damaged and continues to be damaged by Verizon’s

infringement of the ’151 patent.

              COUNT THREE: INFRINGEMENT OF THE ’236 PATENT

       112.     Huawei incorporates by reference the preceding paragraphs as if fully set

forth herein.

       113.     U.S. Patent No. 8,406,236 (“the ’236 patent”), entitled “Method and



                                             37
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 38 of 69 PageID #: 38



Apparatus for Transporting Client Signal in Optical Transport Network,” was issued on

March 26, 2013 naming Limin Dong and Qiuyou Wu as the inventors. See (the ’236

patent).

       114.    The ’236 patent is valid and enforceable. See generally (the ’236 patent).

       115.    The ’236 patent is directed to patentable subject matter. See generally

(the ’236 patent); (the G.709 Standard).

       116.    Huawei owns by assignment all rights, title, and interest in the ’236 patent,

and holds all substantial rights pertinent to this suit, including the right to sue and recover

for all past, current, and future infringement.

       117.    Verizon has and continues to directly infringe and/or indirectly infringe by

inducement and/or contributory infringement, literally and/or under the doctrine of

equivalents, the ’236 patent under 35 U.S.C. § 271.

       118.    Verizon directly infringes the ’236 patent because it has made, used, sold,

offered to sell and/or imported the Accused G.709 Instrumentalities in the United States.

       119.    The Accused G.709 Instrumentalities comply with the G.709 Standard.

       120.    The ’236 patent is required to implement the G.709 Standard.

       121.    The Accused G.709 Instrumentalities infringe one or more claims of

the ’236 patent, including, for example, claim 1 of the ’236 patent.

       122.    Claim 1 of the ’236 patent recites:

                1. A method for transmitting a client signal in an optical transport
                network (OTN), comprising:
                       acquiring the client signal;
                       extracting a client signal clock from the client signal;
                       generating a client signal byte number Cn transported in an OTN


                                              38
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 39 of 69 PageID #: 39



                       frame period according to a client signal clock and a system clock;
                       if the Cn transported in the OTN frame needs to be increased,
                       reversing, values of a first series of bit positions of a second area in
                       an optical channel payload unit-k (OPUk) of the OTN frame, and
                       filling values of a second series of bit positions of the second area
                       in the OPUk with a Cn filled in a previous OTN frame;
                       if the Cn transported in the OTN frame needs to be decreased,
                       reversing, values of the second series of bit positions of the second
                       area in the OPUk overhead field of the OTN frame, and filling
                       values of the first series of bit positions of the second area in the
                       OPUk with the Cn filled in the previous OTN frame.


       123.    To the extent the preamble is considered a limitation, the Accused G.709

Instrumentalities meet the preamble of claim 1 of the ’236 patent that recites “A method

for transmitting a client signal in an optical transport network (OTN), comprising.” See,

e.g., (G.709 Standard) at cover page i.

       124.    The Accused G.709 Instrumentalities meet the first element of claim 1 of

the ’236 patent that recites “acquiring the client signal.” See, e.g.,

       (G.709 Standard) at cover page i (identifying formats for mapping client signals).

       125.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’236 patent that recites “extracting a client signal clock from the client signal.” See,

e.g., (G.709 Standard) Annex D, including:




                                              39
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 40 of 69 PageID #: 40




       126.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’236 patent that recites “generating a client signal byte number Cn transported in an

OTN frame period according to a client signal clock and a system clock.” See, e.g.,

(G.709 Standard) Annex D:

       D.1 Basic principle
       For any given CBR client signal, the number of n-bit (e.g., n = 1/8, 1, 8) data
       entities that arrive during one server frame or server multiframe period is defined
       by:




       As only an integer number of n-bit data entities can be transported per server
       frame or multiframe, the integer value Cn(t) of cn has to be used. Since it is
       required that no client information is lost, the rounding process to the integer
       value has to take care of the truncated part, e.g., a cn with a value of 10.25 has to
       be represented by the integer sequence 10,10,10,11.




                                             40
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 41 of 69 PageID #: 41



       For the case cn is not an integer, Cn(t) will vary between:




The server frame or multiframe rate is defined by the server bit rate and the number of
bits per server frame or multiframe:




       127.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’236 patent that recites “if the Cn transported in the OTN frame needs to be increased,

reversing, values of a first series of bit positions of a second area in an optical channel

payload unit-k (OPUk) of the OTN frame, and filling values of a second series of bit

positions of the second area in the OPUk with a Cn filled in a previous OTN frame; if the

Cn transported in the OTN frame needs to be decreased, reversing, values of the second

series of bit positions of the second area in the OPUk overhead field of the OTN frame,

and filling values of the first series of bit positions of the second area in the OPUk with

the Cn filled in the previous OTN frame.” See, e.g., (G.709 Standard) Annex D:

       D.2 Applying GMP in OTN


                                              41
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 42 of 69 PageID #: 42



     Clauses 17.7, 19.6 and 20.5 specify GMP as the asynchronous generic mapping
     method for the mapping of CBR client signals into OPUk, the mapping of ODUk
     signals into a server OPUk (via the ODTUk.ts) and the mapping of ODUk signals
     into an OPUCn (via ODTUCn.ts).


     The insertion of CBR client data into the payload area of the OPUk frame and the
     insertion of ODUj data into the payload area of the ODTUk.ts multiframe at the
     mapper is performed in M-byte (or m-bit, m = 8 x M) data entities, denoted as
     Cm(t). The remaining CnD(t) data entities are signalled in the justification overhead
     as additional timing/phase information.




     As only an integer number of m-bit data entities can be transported per server
     frame or multiframe, the integer value Cm(t) of cm has to be used. Since it is
     required that no information is lost, the rounding process to the integer value has
     to take care of the truncated part, e.g., a cm with a value of 10.25 has to be
     represented by the integer sequence 10,10,10,11.




     D.3 Cm(t) encoding and decoding

     Cm(t) is encoded in the ODTUk.ts justification control bytes JC1, JC2 and JC3

     specified in clause 19.4 for the 14-bit count and clause 20.4 for the 10-bit count

     field. Cm(t) is an L-bit binary count of the number of groups of m OPU payload

     bits that carry m client bits; it has values between Floor(Cm,min) and

     Ceiling(Cm,max), which are client specific. The Ci (i=1..L) bits that comprise

     Cm(t) are used to indicate whether the Cm(t) value is incremented or decremented


                                           42
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 43 of 69 PageID #: 43



     from the value in the previous frame, that is indicated by Cm(t-1). Tables D.2 and

     D.3 show the inversion patterns for the Ci bits of Cm(t-1) that are inverted to

     indicate an increment or decrement of the Cm(t) value. Table D.2 shows the

     inversion patterns for the 14-bit count and Table D.3 shows the inversion patterns

     for the 10-bit count. An "I" entry in the table indicates an inversion of that bit.

     The bit inversion patterns apply to the Cm(t-1) value, prior to the increment or

     decrement operation that is signalled by the inversion pattern when |Cm(t) – Cm(t-

     1)| ≤ 2 (except Cm(t) – Cm(t-1) = 0). The incremented or decremented Cm(t) value

     becomes the base value for the next GMP overhead transmission.




                                           43
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 44 of 69 PageID #: 44




     128.   As noted above Cm(t) is encoded in accordance with section 19.4 and 20.4:

     19.4 OPUk multiplex overhead and ODTU justification overhead
     The OPUk (k=1,2,3,4) multiplex overhead consists of a multiplex structure
     identifier (MSI) and an ODTU overhead. The OPUk (k=4) multiplex overhead
     contains an OPU multiframe identifier (OMFI).
     The OPUk MSI overhead locations are shown in Figures 19-14A, 19-14B and 19-
     14C and the OMFI overhead location is shown in Figure 19-14C.


     ODTUk.ts overhead
     The ODTUk.ts overhead carries the GMP justification overhead consisting of 3
     bytes of justification control (JC1, JC2, JC3) which carry the 14-bit GMP Cm
     information and client/ODU specific 3 bytes of justification control (JC4, JC5,

     JC6) which carry the 10-bit GMP C8D information.

     The JC1, JC2, JC3, JC4, JC5 and JC6 overhead locations are shown in Figure 19-
     14C.




                                         44
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 45 of 69 PageID #: 45




     20.4 OPUCn multiplex overhead and ODTU justification overhead

     The OPUCn multiplex overhead consists of a multiplex structure identifier (MSI),

     an OPU multiframe identifier (OMFI), an ODTU overhead and bytes reserved for

     future international standardization.

     The OPUCn MSI, OMFI and RES overhead locations are shown in Figure 20-7.

     ODTUCn.ts overhead

     The ODTUCn.ts overhead carries the GMP justification overhead consisting of 18

     bits of justification control (JC1[3-8], JC2[3-8], JC3[3-8]) which carry the 10-bit

     GMP Cm information and ODUk (k=0,1,2,2e,3,4,flex) specific 30 bits of

     justification control (JC1[1-2], JC2[1-2], JC3[1-2], JC4, JC5, JC6) which carry


                                             45
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 46 of 69 PageID #: 46



       the 18-bit GMP C8D information.

       The JC1, JC2, JC3, JC4, JC5 and JC6 overhead locations are shown in Figure 20-

       7.




       129.    Verizon indirectly infringes the ’236 patent because it has induced third

parties, including the downstream parties, to make, use, sell, offer to sell and/or import

the Accused G.709 Instrumentalities in the United States.

       130.    Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’236 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities.

       131.    Verizon induced these third parties’ direct infringement by advertising,


                                             46
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 47 of 69 PageID #: 47



encouraging, installing devices for, providing support for, and/or operating the Accused

G.709 Instrumentalities for or on behalf of such third parties, including the downstream

parties.

           132.   Verizon took the above actions intending to cause infringing acts by these

third parties.

           133.   Verizon has been on notice of the ’236 patent since at least March 2019,

and in any event, by no later than the filing and/or service of this Complaint.

           134.   If Verizon did not know that the actions it encouraged constituted

infringement of the ’236 patent, Verizon nevertheless subjectively believed there was a

high probability that others would infringe the ’236 patent but took deliberate steps to

avoid confirming that it was actively inducing infringement by others.

           135.   Verizon indirectly infringes the ’236 patent because it has contributed to

the infringement by third parties, including the downstream parties, who were able, with

Verizon’s contributions, make, use, sell, offer to sell and/or import the Accused G.709

Instrumentalities in the United States.

           136.   Verizon contributed to these third parties’ direct infringement by

providing access to the use of the Accused G.709 Instrumentalities, including via

software or hardware components for using, operating, and/or interacting with the

Accused G.709 Instrumentalities. The software components include, for example, portals

or dashboards for configuring a network making use of the Accused G.709

Instrumentalities, or applications to operate the Accused G.709 Instrumentalities. The

hardware components include, for example, networking devices or appliances.

           137.   Upon information or belief, third parties, including the downstream



                                               47
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 48 of 69 PageID #: 48



parties, have directly infringed the ’236 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities via the software components.

       138.      Verizon took the above actions knowing that these software components

were especially made or adapted for use in the infringing Accused G.709

Instrumentalities. Verizon knew that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       139.      Alternatively, Verizon subjectively believed there was a high probability

that these components were especially made or especially adapted for use in infringing

the ’236 patent and that these components are not a staple article or commodity of

commerce suitable for substantial non-infringing use but took deliberate steps to avoid

confirming the same.

       140.      Huawei has been damaged and continues to be damaged by Verizon’s

infringement of the ’236 patent.

                COUNT FOUR: INFRINGEMENT OF THE ’505 PATENT

       141.      Huawei incorporates by reference the preceding paragraphs as if fully set

forth herein.

       142.      U.S. Patent No. 8,824,505 (“the ’505 patent”), entitled “Method and

Apparatus for Transporting Client Signals in an Optical Transport Network,” was issued

on September 2, 2014, naming Limin Dong and Qiuyou Wu as the inventors. See

(the ’505 patent).

       143.      The ’505 patent is valid and enforceable. See generally (the ’505 patent).



                                             48
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 49 of 69 PageID #: 49



        144.    The ’505 patent is directed to patentable subject matter. See generally

(the ’505 patent); (the G.709 Standard).

        145.    Huawei owns all rights, title, and interest in the ’505 patent, and holds all

substantial rights pertinent to this suit, including the right to sue and recover for all past,

current, and future infringement.

        146.    Verizon has and continues to directly infringe and/or indirectly infringe by

inducement and/or contributory infringement, literally and/or under the doctrine of

equivalents, the ’505 patent under 35 U.S.C. § 271.

        147.    Verizon directly infringes the ’505 patent because it has made, used, sold,

offered to sell and/or imported the Accused G.709 Instrumentalities in the United States.

        148.    The Accused G.709 Instrumentalities comply with the G.709 Standard.

        149.    The ’505 patent is required to implement the G.709 Standard.

        150.    The Accused G.709 Instrumentalities infringe one or more claims of

the ’505 patent, including, for example, claim 1 of the ’505 patent.

        151.    Claim 1 of the ’505 patent recites:

                1. A method for transmitting client signals in an Optical Transport
                Network (OTN), comprising:

                        receiving a client signal;

                        determining a quantity of n-bit data units of the client signal based
                        on a clock of the client signal and a local clock;

                        mapping information of the quantity of n-bit data units of the client
                        signal to an overhead of a first Optical Channel Data Tributary
                        Unit (ODTU) frame;

                        mapping the n-bit data units of the client signal to a payload area
                        of a second ODTU frame next to the first ODTU frame according
                        to the information of the quantity of n-bit data units mapped in the
                        overhead of the first ODTU frame;

                                               49
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 50 of 69 PageID #: 50




                        mapping each byte of the second ODTU frame to at least one
                        Optical Channel Payload Unit-k Tributary Slot (OPUk TS) in an
                        OPUk frame, wherein the OPUk frame includes an overhead
                        containing a tributary slot MultiFrame Indicator (MFI-TS) byte,
                        which increases by 1 for every frame until its number is the same
                        as the number of the OPUk TSs in the OPUk frame; and

                        forming an Optical Channel Transport Unit-k (OTUk) frame
                        including the OPUk frame for transmission.

         152.   To the extent the preamble is considered a limitation, the Accused G.709

Instrumentalities meet the preamble of claim 1 of the ’505 patent that recites “A method

for transmitting client signals in an Optical Transport Network (OTN), comprising.” See,

e.g.,:

         Summary
         Recommendation ITU-T G.709/Y.1331 defines the requirements for the
         optical transport network (OTN) interface signals of the optical transport
         network, in terms of:
         –       OTN hierarchy
         –       functionality of the overhead in support of multi-wavelength optical
         networks
         –       frame structures
         –       bit rates
         –       formats for mapping client signals.

(G.709 Standard) at page i.

         153.   The Accused G.709 Instrumentalities meet the first element of claim 1 of
the ’505 patent that recites “receiving a client signal.” See, e.g.,:
         Figure 7-1 shows the relationship between various information structure
         elements and illustrates the multiplexing structure and mappings for the
         OTU.
         ….




                                              50
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 51 of 69 PageID #: 51




                      Figure 7-1 – OTN multiplexing and mapping structures
(G.709 Standard) at section 7.

      19      Mapping ODUj signals into the ODTU signal and the ODTU
      into the OPUk tributary slots
      This clause specifies the multiplexing of:
      – ODU0 into OPU1, ODU1 into OPU2, ODU1 and ODU2 into OPU3
      using client/server specific asynchronous mapping procedures (AMP);
      – other ODUj into OPUk using a client agnostic generic mapping
      procedure (GMP).

      This ODUj into OPUk multiplexing is performed in two steps:
      1) asynchronous mapping of ODUj into optical channel data tributary unit
      (ODTU) using either AMP or GMP;
      2) byte-synchronous mapping of ODTU into one or more OPUk tributary
      slots.

(G.709 Standard) at section 19.

      19.6 Mapping of ODUj into ODTUk.ts

                                         51
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 52 of 69 PageID #: 52



       The mapping of ODUj (j = 0, 1, 2, 2e, 3, flex) signals (with up to ±100 ppm
       bit-rate tolerance) into the ODTUk.ts (k = 2,3,4; ts = M) signal is performed
       by means of a generic mapping procedure as specified in Annex D.

(G.709 Standard) at section 19.6.

       154.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’505 patent that recites “determining a quantity of n-bit data units of the client signal

based on a clock of the client signal and a local clock.” See, e.g.,:

       D.1 Basic principle
       For any given CBR client signal, the number of n-bit (e.g., n = 1/8, 1, 8) data
       entities that arrive during one server frame or server multiframe period is defined
       by:
                               f                
                        c n   client  Tserver 
                               n                 (D-1)
               fclient: client bit rate
               Tserver: frame period of the server frame or server multiframe
               cn :     number of client n-bit data entities per server frame or server
       multiframe
            …
       The server frame or multiframe rate is defined by the server bit rate and the
       number of bits per server frame or multiframe:
                                    B
                        Tserver  server
                                     f server      (D-5)
               fserver: server bit rate
               Bserver: bits per server frame or multiframe


       D.2 Applying GMP in OTN
       At the mapper, Cn(t) is determined based on the client and server clocks. The
       client data is constantly written into the buffer memory. The read out is controlled
       by the value of Cm(t).
       …
       The insertion of CBR client data into the payload area of the OPUk frame and the
       insertion of ODUj data into the payload area of the ODTUk.ts multiframe at the
       mapper is performed in M-byte (or m-bit, m = 8  M) data entities, denoted as
       Cm(t). The remaining CnD(t) data entities are signalled in the justification overhead
       as additional timing/phase information.




                                              52
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 53 of 69 PageID #: 53




                    n  cn   f client Bserver   f client Bserver     f client Bserver / 8 
              cm                                                                 (D-
                    m   f server        m   f server 8  M          f server   M 
       12)
       As only an integer number of m-bit data entities can be transported per server
       frame or multiframe, the integer value Cm(t) of cm has to be used. Since it is
       required that no information is lost, the rounding process to the integer value has
       to take care of the truncated part, e.g., a cm with a value of 10.25 has to be
       represented by the integer sequence 10,10,10,11.
                                                   f        B     /8
                        C m (t )  int(cm )  int client  server 
                                                   f server   M                (D-13)

(G.709 Standard) at Annex D.

       155.    The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’505 patent that recites “mapping information of the quantity of n-bit data units of the

client signal to an overhead of a first Optical Channel Data Tributary Unit (ODTU)

frame.” See, e.g.,:

       D.2 Applying GMP in OTN
       The insertion of CBR client data into the payload area of the OPUk frame
       and the insertion of LO ODUj data into the payload area of the ODTUk.ts
       multiframe at the mapper is performed in M-byte (or m-bit, m =8  M)
       data entities, denoted as Cm(t). The remaining CnD(t) data entities are
       signalled in the justification overhead as additional timing/phase
       information.

       As only an integer number of m-bit data entities can be transported per
       server frame or multiframe, the integer value Cm(t) of cm has to be used.

(G.709 Standard) at Annex D.

       19.4.3.2 Generic mapping procedure (GMP)
       The justification overhead (JOH) for the generic mapping procedure
       consists of two groups of three bytes of justification control; the general
       (JC1, JC2, JC3) and the client to ODU mapping specific (JC4, JC5, JC6).
       Refer to Figure 19-14C.

       The JC1, JC2 and JC3 bytes consist of a 14-bit Cm field (bits C1, C2, ..,
       C14), a 1-bit increment indicator (II) field, a 1-bit decrement indicator
       (DI) field and an 8-bit CRC-8 field which contains an error check code
       over the JC1, JC2 and JC3 fields.

                                               53
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 54 of 69 PageID #: 54
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 55 of 69 PageID #: 55



the ’505 patent that recites “mapping each byte of the second ODTU frame to at least one

Optical Channel Payload Unit-k Tributary Slot (OPUk TS) in an OPUk frame.” See,

e.g.,:

         19      Mapping ODUj signals into the ODTU signal and the ODTU
         into the OPUk tributary slots
         This clause specifies the multiplexing of:
         – ODU0 into OPU1, ODU1 into OPU2, ODU1 and ODU2 into OPU3
         using client/server specific asynchronous mapping procedures (AMP);
         – other ODUj into OPUk using a client agnostic generic mapping
         procedure (GMP).

       This ODUj into OPUk multiplexing is performed in two steps:
       1) asynchronous mapping of ODUj into optical channel data tributary unit
       (ODTU) using
       either AMP or GMP;
       2) byte-synchronous mapping of ODTU into one or more OPUk tributary
       slots.
(G.709 Standard) at section 19.

         Optical data tributary unit k.ts
         The optical data tributary unit k.ts (ODTUk.ts) is a structure which consists of an
         ODTUk.ts payload area and an ODTUk.ts overhead area (Figure 19-6). The
         ODTUk.ts payload area has j x ts columns and r rows (see Table 19-6) and the
         ODTUk.ts overhead area has one times 6 bytes. The ODTUk.ts is carried in "ts"
         1.25G tributary slots of an OPUk.

(G.709 Standard) at section 19.

         19.1 OPUk tributary slot definition
         The OPUk is divided into a number of tributary slots (TS) and these tributary slots
         are interleaved within the OPUk. A tributary slot includes a part of the OPUk OH
         area and a part of the OPUk payload area. The bytes of the ODUj frame are
         mapped into the ODTU payload area and the ODTU bytes are mapped into the
         OPUk tributary slot or slots. The bytes of the ODTU justification overhead are
         mapped into the OPUk OH area.

(G.709 Standard) at section 19.

         158.   The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’505 patent that recites “wherein the OPUk frame includes an overhead containing a

tributary slot MultiFrame Indicator (MFI-TS) byte, which increases by 1 for every frame

                                              55
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 56 of 69 PageID #: 56



until its number is the same as the number of the OPUk TSs in the OPUk frame; and.”

See, e.g.,:

        19.4.4 OPU multiframe identifier overhead (OMFI)
        An OPU4 multiframe identifier (OMFI) byte is defined in row 4, column 16 of
        the OPU4 overhead (Figure 19-21). The value of bits 2 to 8 of the OMFI byte will
        be incremented each OPU4 frame to provide an 80 frame multiframe for the
        multiplexing of ODUj signals into the OPU4.




              Figure 19-21  OPU4 multiframe identifier (OMFI) overhead
(G.709 Standard) at section 19.

        20.4.4 OPUCn multiframe identifier overhead (OMFI)
        An OPUCn multiframe identifier (OMFI) byte is defined in row 4, column 16 of
        the OPUC #1 to #n overhead (Figure 20-10). The value of bits 4 to 8 of the OMFI
        byte will be incremented each OPUCn frame to provide a 20 frame multiframe for
        the multiplexing of ODUk signals into the OPUCn.




                                           56
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 57 of 69 PageID #: 57




       Figure 20-10 OPUCn multiframe identifier (OMFI) overhead

(G.709 Standard) at section 20.

       159.   The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’505 patent that recites “forming an Optical Channel Transport Unit-k (OTUk) frame

including the OPUk frame for transmission.” See, e.g.,:

       12.1   ODU frame structure
       The ODU frame structure is shown in Figure 12-1.




                                           57
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 58 of 69 PageID #: 58
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 59 of 69 PageID #: 59



and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities.

           162.   Verizon induced these third parties’ direct infringement by advertising,

encouraging, installing devices for, providing support for, and/or operating the Accused

G.709 Instrumentalities for or on behalf of such third parties, including the downstream

parties.

           163.   Verizon took the above actions intending to cause infringing acts by these

third parties.

           164.   Verizon has been on notice of the ’505 patent since at least March 2019,

and in any event, by no later than the filing and/or service of this Complaint.

           165.   If Verizon did not know that the actions it encouraged constituted

infringement of the ’505 patent, Verizon nevertheless subjectively believed there was a

high probability that others would infringe the ’505 patent but took deliberate steps to

avoid confirming that it was actively inducing infringement by others.

           166.   Verizon indirectly infringes the ’505 patent because it has contributed to

the infringement by third parties, including the downstream parties, who were able, with

Verizon’s contributions, make, use, sell, offer to sell and/or import the Accused G.709

Instrumentalities in the United States.

           167.   Verizon contributed to these third parties’ direct infringement by

providing access to the use of the Accused G.709 Instrumentalities, including via

software or hardware components for using, operating, and/or interacting with the

Accused G.709 Instrumentalities. The software components include, for example, portals



                                               59
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 60 of 69 PageID #: 60



or dashboards for configuring a network making use of the Accused G.709

Instrumentalities, or applications to operate the Accused G.709 Instrumentalities. The

hardware components include, for example, networking devices or appliances.

       168.      Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’505 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities via the software components.

       169.      Verizon took the above actions knowing that these software components

were especially made or adapted for use in the infringing Accused G.709

Instrumentalities. Verizon knew that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       170.      Alternatively, Verizon subjectively believed there was a high probability

that these components were especially made or especially adapted for use in infringing

the ’505 patent and that these components are not a staple article or commodity of

commerce suitable for substantial non-infringing use but took deliberate steps to avoid

confirming the same.

       171.      Huawei has been damaged and continues to be damaged by Verizon’s

infringement of the ’505 patent.

                COUNT FIVE: INFRINGEMENT OF THE ’982 PATENT

       172.      Huawei incorporates by reference the preceding paragraphs as if fully set

forth herein.

       173.      U.S. Patent No. 9,312,982 (“the ’982 patent”), entitled “Method and



                                             60
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 61 of 69 PageID #: 61



Apparatus for Mapping and De-Mapping in an Optical Transport Network,” was issued

on April 12, 2016, naming Maarten Vissers, Qiuyou Wu, Xin Xiao and Wei Su as the

inventors. See (the ’982 patent).

       174.    The ’982 patent is valid and enforceable. See generally (the ’982 patent).

       175.    The ’982 patent is directed to patentable subject matter. See generally

(the ’982 patent); (the G.709 Standard).

       176.    Huawei owns by assignment all rights, title, and interest in the ’982 patent,

and holds all substantial rights pertinent to this suit, including the right to sue and recover

for all past, current, and future infringement.

       177.    Verizon has and continues to directly infringe and/or indirectly infringe by

inducement and/or contributory infringement, literally and/or under the doctrine of

equivalents, the ’982 patent under 35 U.S.C. § 271.

       178.    Verizon directly infringes the ’982 patent because it has made, used, sold,

offered to sell and/or imported the Accused G.709 Instrumentalities in the United States.

       179.    The Accused G.709 Instrumentalities comply with the G.709 Standard.

       180.    The ’982 patent is required to implement the G.709 Standard.

       181.    The Accused G.709 Instrumentalities infringe one or more claims of

the ’982 patent, including, for example, claim 1 of the ’982 patent.

       182.    Claim 1 of the ’982 patent recites:

               1. A method for processing data in an Optical Transport Network (OTN),
               comprising:

                       mapping, by a processor of an apparatus for processing data, a
                       Lower Order Optical Channel Data Unit (LO ODU) signal into a
                       payload area of an Optical Channel Data Tributary Unit (ODTU)
                       signal in groups of M bytes, wherein M is equal to the number of
                       time slots of a Higher Order Optical Channel Payload Unit (HO

                                              61
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 62 of 69 PageID #: 62



                       OPU) that are to be occupied by the ODTU signal, and M is an
                       integer larger than 1;

                       encapsulating overhead information to an overhead area of the
                       ODTU signal; and

                       multiplexing the ODTU signal into the HO OPU.

        183.   To the extent the preamble is considered a limitation, the Accused G.709

Instrumentalities meet the preamble of claim 1 of the ’982 patent that recites “A mapping

method used in an Optical Transport Network (OTN), comprising.” See, e.g.,: Interfaces

for the Optical Transport Network (G.709 Standard) at cover page.

        19   Mapping ODUj signals into the ODTU signal and the ODTU into the
        HO OPUk tributary slots

(G.709 Standard) at section 19.
        184.   The Accused G.709 Instrumentalities meet the first element of claim 1 of

the ’982 patent that recites “mapping, by a processor of an apparatus for processing data,

a Lower Order Optical Channel Data Unit (LO ODU) signal into a payload area of an

Optical Channel Data Tributary Unit (ODTU) signal in groups of M bytes, wherein M is

equal to the number of time slots of a Higher Order Optical Channel Payload Unit (HO

OPU) that are to be occupied by the ODTU signal, and M is an integer larger than 1.”

See, e.g.,:

        Optical data tributary unit k.ts
        The optical data tributary unit k.ts (ODTUk.ts) is a structure which consists
        of an ODTUk.ts payload area and an ODTUk.ts overhead area (Figure 19-
        6). The ODTUk.ts payload area has j x ts columns and r rows (see Table 19-
        6) and the ODTUk.ts overhead area has one times 6 bytes. The ODTUk.ts
        is carried in "ts" 1.25G tributary slots of an OPUk.

(G.709 Standard) at section 19.2.

        19.4.3.2       Generic mapping procedure (GMP)
        The value of 'm' in Cm is 8  'ts' (number of tributary slots occupied by the

                                             62
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 63 of 69 PageID #: 63



       ODTUk.ts).
       The value of 'n' represents the timing granularity of the GMP Cn parameter,
       which is also present in CnD. The value of n is 8.

       The value of Cm controls the distribution of groups of 'ts' ODUj data bytes
       into groups of 'ts' ODTUk.ts payload bytes. Refer to clause 19.6 and Annex
       D for further specification of this process.
(G.709 Standard) at section 19.4.

       19.6    Mapping of ODUj into ODTUk.ts

       The mapping of ODUj (j = 0, 1, 2, 2e, 3, flex) signals (with up to 100 ppm
       bit-rate tolerance) into the ODTUk.ts (k = 2,3,4; ts = M) signal is performed
       by means of a generic mapping procedure as specified in Annex D.
       The OPUk and therefore the ODTUk.ts (k = 2,3,4) signals are created from
       a locally generated clock (within the limits specified in Table 7-3), which is
       independent of the ODUj client signal.

       The ODUj signal is extended with a frame alignment overhead as specified
       in clauses 15.6.2.1 and 15.6.2.2 and an all-0s pattern in the OTUj overhead
       field (see Figure 19-22).

       The extended ODUj signal is adapted to the locally generated
       OPUk/ODTUk.ts clock by means of a generic mapping procedure (GMP)
       as specified in Annex D. The value of n in cn and Cn(t) and CnD(t) is
       specified in Annex D. The value of M is the number of tributary slots
       occupied by the ODUj; ODTUk.ts = ODTUk.M.

       A group of 'M' successive extended ODUj bytes is mapped into a group of
       'M' successive ODTUk.M bytes.

       The generic mapping process generates for the case of ODUj (j =
       0,1,2,2e,3,flex) signals once per ODTUk.M multiframe the Cm(t) and CnD(t)
       information according to Annex D and encodes this information in the
       ODTUk.ts justification control overhead JC1/JC2/JC3 and JC4/JC5/JC6.
       The de-mapping process decodes Cm(t) and CnD(t) from JC1/JC2/JC3 and
       JC4/JC5/JC6 and interprets Cm(t) and CnD(t) according to Annex D. CRC-8
       shall be used to protect against an error in JC1,JC2,JC3 signals. CRC-5 shall
       be used to protect against an error in JC4,JC5,JC6 signals.
(G.709 Standard) at section 19.6.

       19.6.1 Mapping ODUj into ODTU2.M
       Groups of M successive bytes of the extended ODUj (j = 0, flex) signal are
       mapped into a group of M successive bytes of the ODTU2.M payload area
       under control of the GMP data/stuff control mechanism. Each group of M
       bytes in the ODTU2.M payload area may either carry M ODU bytes, or

                                            63
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 64 of 69 PageID #: 64



       carry M stuff bytes. The value of the stuff bytes is set to all-0s.

       19.6.2 Mapping ODUj into ODTU3.M
       Groups of M successive bytes of the extended ODUj (j = 0, 2e, flex) signal
       are mapped into a group of M successive bytes of the ODTU3.M payload
       area under control of the GMP data/stuff control mechanism. Each group of
       M bytes in the ODTU3.M payload area may either carry M ODU bytes, or
       carry M stuff bytes. The value of the stuff bytes is set to all-0s.

       19.6.3 Mapping ODUj into ODTU4.M
       Groups of M successive bytes of the extended ODUj (j = 0, 1, 2, 2e, 3, flex)
       signal are mapped into a group of M successive bytes of the ODTU4.M
       payload area under control of the GMP data/stuff control mechanism. Each
       group of M bytes in the ODTU4.M payload area may either carry M ODU
       bytes, or carry M stuff bytes. The value of the stuff bytes is set to all-0s.
(G.709 Standard) at section 19.6.
       Figure 7-1 shows the relationship between various information structure
       elements and illustrates the multiplexing structure and mappings for the
       OTU.




                                             64
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 65 of 69 PageID #: 65



               Figure 7-1 – OTN multiplexing and mapping structures
(G.709 Standard) at section 7.
       185.   The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’982 patent that recites “encapsulating overhead information to an overhead area of

the ODTU signal; and.” See, e.g.,:

       Optical data tributary unit k.ts
       The optical data tributary unit k.ts (ODTUk.ts) is a structure which consists of an
       ODTUk.ts payload area and an ODTUk.ts overhead area (Figure 19-6). The
       ODTUk.ts payload area has j x ts columns and r rows (see Table 19-6) and the
       ODTUk.ts overhead area has one times 6 bytes. The ODTUk.ts is carried in "ts"
       1.25G tributary slots of an OPUk.

       The location of the ODTUk.ts overhead depends on the OPUk tributary slot used
       when multiplexing the ODTUk.ts in the OPUk (see clauses 19.1.1, 19.1.2,
       19.1.4). The single instance of ODTUk.ts overhead is located in the OPUk TSOH
       of the last OPUk tributary slot allocated to the ODTUk.ts.

       The ODTUk.ts overhead carries the GMP justification overhead as specified in
       clause 19.4.

(G.709 Standard) at section 19.2.
       186.   The Accused G.709 Instrumentalities meet the next element of claim 1 of

the ’982 patent that recites “multiplexing the ODTU signal into the HO OPU.” See, e.g.,:

       19.3 Multiplexing ODTU signals into the OPUk
       …
       Multiplexing an ODTU2.ts signal into an OPU2 is realized by mapping the
       ODTU2.ts signal in ts (of the eight) arbitrary OPU2 1.25G tributary slots:
       OPU2 TSa, TSb, .. , TSp with 1  a < b < .. < p  8.

       Multiplexing an ODTU3.ts signal into an OPU3 is realized by mapping the
       ODTU3.ts signal in ts (of the thirty-two) arbitrary OPU3 1.25G tributary
       slots: OPU3 TSa, TSb, .. , TSq with 1  a < b < .. < q  32.

       Multiplexing an ODTU4.ts signal into an OPU4 is realized by mapping the
       ODTU4.ts signal in ts (of the eighty) arbitrary OPU4 1.25G tributary slots:
       OPU4 TSa, TSb, .. , TSr with 1  a < b < .. < r  80.
              …


                                            65
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 66 of 69 PageID #: 66



(G.709 Standard) at section 19.3.
           187.   Verizon indirectly infringes the ’982 patent because it has induced third

parties, including the downstream parties, to make, use, sell, offer to sell and/or import

the Accused G.709 Instrumentalities in the United States.

           188.   Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’982 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities.

           189.   Verizon induced these third parties’ direct infringement by advertising,

encouraging, installing devices for, providing support for, and/or operating the Accused

G.709 Instrumentalities for or on behalf of such third parties, including the downstream

parties.

           190.   Verizon took the above actions intending to cause infringing acts by these

third parties.

           191.   Verizon has been on notice of the ’982 patent since at least March 2019,

and in any event, by no later than the filing and/or service of this Complaint.

           192.   If Verizon did not know that the actions it encouraged constituted

infringement of the ’982 patent, Verizon nevertheless subjectively believed there was a

high probability that others would infringe the ’982 patent but took deliberate steps to

avoid confirming that it was actively inducing infringement by others.

           193.   Verizon indirectly infringes the ’982 patent because it has contributed to

the infringement by third parties, including the downstream parties, who were able, with

Verizon’s contributions, make, use, sell, offer to sell and/or import the Accused G.709

                                               66
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 67 of 69 PageID #: 67



Instrumentalities in the United States.

       194.    Verizon contributed to these third parties’ direct infringement by

providing access to the use of the Accused G.709 Instrumentalities, including via

software or hardware components for using, operating, and/or interacting with the

Accused G.709 Instrumentalities. The software components include, for example, portals

or dashboards for configuring a network making use of the Accused G.709

Instrumentalities, or applications to operate the Accused G.709 Instrumentalities. The

hardware components include, for example, networking devices or appliances.

       195.    Upon information or belief, third parties, including the downstream

parties, have directly infringed the ’982 patent by having made, used, sold, offered to sell

and/or imported the Accused G.709 Instrumentalities in the United States, including, for

example, by configuring, operating, or interacting with a network making use or

accessing the Accused G.709 Instrumentalities via the software components.

       196.    Verizon took the above actions knowing that these software components

were especially made or adapted for use in the infringing Accused G.709

Instrumentalities. Verizon knew that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use.

       197.    Alternatively, Verizon subjectively believed there was a high probability

that these components were especially made or especially adapted for use in infringing

the ’982 patent and that these components are not a staple article or commodity of

commerce suitable for substantial non-infringing use but took deliberate steps to avoid

confirming the same.

       198.    Huawei has been damaged and continues to be damaged by Verizon’s



                                             67
 Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 68 of 69 PageID #: 68



infringement of the ’982 patent.

                                     JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE Plaintiff Huawei Technologies Co. Ltd. asks this Court for an order

granting the following relief:

           a. a judgment in favor of Plaintiff that Defendants have infringed, either

               literally and/or under the doctrine of equivalents, the patents-in-suit;

           b. a judgment and order finding that Defendants’ infringement has been willful;

           c. a judgment and order requiring Defendants to pay Plaintiff its damages,

               costs, expenses, and any enhanced damages to which Plaintiff is entitled for

               Defendants’ infringement;

           d. a judgment and order requiring Defendants to provide an accounting and to

               pay supplemental damages to Plaintiff, including without limitation, pre-

               judgment and post-judgment interest;

           e. a judgment and order requiring Defendants to pay on-going royalties;

           f. a judgment and order finding that this is an exceptional case within the

               meaning of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorneys’

               fees against Defendants; and

           g. any and all other relief as the Court may deem appropriate and just under

               the circumstances.




                                              68
Case 2:20-cv-00030-JRG Document 1 Filed 02/05/20 Page 69 of 69 PageID #: 69



DATED: February 5, 2020                 Respectfully submitted,

                                        /s/ Bradley W. Caldwell
                                        Bradley W. Caldwell
                                        Texas State Bar No. 24040630
                                        Email: bcaldwell@caldwellcc.com
                                        Jason D. Cassady
                                        Texas State Bar No. 24045625
                                        Email: jcassady@caldwellcc.com
                                        John Austin Curry
                                        Texas State Bar No. 24059636
                                        Email: acurry@caldwellcc.com
                                        Justin Nemunaitis
                                        Texas State Bar No. 24065815
                                        Email: jnemunaitis@caldwellcc.com
                                        CALDWELL CASSADY CURRY
                                        P.C.
                                        2121 N. Pearl St., Suite 1200
                                        Dallas, Texas 75201
                                        Telephone: (214) 888-4848
                                        Facsimile: (214) 888-4849

                                        /s/ Gregory P. Love
                                        Gregory P. Love
                                        State Bar No. 24013060
                                        LOVE LAW FIRM
                                        P.O. Box 948
                                        Henderson, Texas 75653
                                        Telephone: (903) 212-4444
                                        Facsimile: (903) 392-2267
                                        greg@lovetrialfirm.com

                                        Attorneys for Plaintiff Huawei
                                        Technologies Co. Ltd.




                                 69
